Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in respond to applicant’s amendment filed on December 23, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 is being considered by the examiner.

Drawings
The replacement drawings were received on 12/23/2020.  These drawings are accepted.

Status of claims
Claims 1 and 5-12 are pending; of which claims1 and 5-12 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative Tim L. Kitchen (Reg. # 41,900) on 02/18/2021.

The application has been amended as follows: 
The following claim has been amended:
Claim 10 (Currently amended). A method for changing a function range of a safety control device, the safety control device comprising:
at least one input module having a number of input interfaces;  
              at least one output module having a number of output interfaces; and 
              a computing unit connected to the at least one input module and to the at least one output module, the computing unit including: 
a programmable processor; 
a read-only memory to non-volatilely store an operating program for the processor with program code in machine-readable form for providing a function library with a number n of functions (F1 - Fn) of the safety control device; and
a non-volatile, overwritable storage medium that is integrated in the computing unit or is accommodated interchangeably in a storage medium interface of the computing unit, wherein:  a number of function activation codes (FACi) are stored downloadably in the storage medium; and each of the function activation codes (FACi) is capable of being assigned a function (Fi) of the function library (F) such that by logically linking the function activation codes (FACi) to their associated functions (Fi) of the function library (F) only those functions (Fi) of the function library (F) can be activated whose function activation codes (FACi) are stored in the storage medium;
wherein the function library (F) comprises a first function group (FG1), which, after activation by the associated function activation codes (FACi) in a first basic configuration, makes available to the safety control device function ranges for a signal processing-free signal input and signal output;
wherein the function library (F) comprises a second function group (FG2), which, after activation by the associated function activation codes (FACi) in a second basic configuration, makes available to the safety control device function ranges of a programmable logic controller;
wherein the function library (F) comprises a third function group (FG3), which, after activation by the associated function activation codes (FACi) in a third basic configuration, makes available to the safety control device function ranges of a safety control device with safety-related control rules;
the method comprising:
              non-volatilely storing the  for the processor in the read-only memory; 
              downloadably storing the function activation codes (FACi) in the overwritable, non-volatile storage medium 
linking the stored function activation codes (FACi) to their associated functions (Fi) of [[a]] the function library (F) of the operating program in the safety control device.


REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response filed on 12/23/2020, the examiner finds the claimed invention to be patentably distinct from the prior art of record. None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the limitation of. 
 Stegmaier et al. (US Pat. No. 9,405,278 B2) disclosed a safety control device and corresponding operating method for safely controlling a hazardous installation, which implements a first and second calculation unit, an input unit for receiving input signal and determining a floating point value depending on the input signal, and an output unit for driving an actuator. The input unit is connected to each of the first and second calculation units for feeding the floating point value to the first and second calculation units. Each of the first and second calculation units are configured to determine an input interval as a function of the floating point value and to determine a result interval as a function of the input interval by applying a first calculation algorithm to the input interval, wherein the first and the second calculation units are connected for comparing the result intervals and for determining an output value as a function of the result intervals, and wherein at least one of the first and second calculation units is connected to the output unit for outputting an output signal as a function of the output value.
Niwa (US Pat. No. 7,286,885 B2) disclosed a safety programmable logic controller implementing a function block memory unit that stores a plurality of function blocks which are separately prepared for the respective connection specifications of the safety devices, a ladder circuit for computing an output signal to be determined based on an input signal from the corresponding safety device being programmed in each of the plurality of function blocks, an ID number obtaining unit that reads identification numbers 
The prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious “...a number of function activation codes (FACi) are stored downloadably in the storage medium; and each of the function activation codes (FACi) is capable of being assigned a function (Fi) of the function library (F) such that by logically linking the function activation codes (FACi) to their associated functions (Fi) of the function library (F) only those functions (Fi) of the function library (F) can be activated whose function activation codes (FACi) are stored in the storage medium; wherein the function library (F) comprises a first function group (FG1), which, after activation by the associated function activation codes (FACi) in a first basic configuration, makes available to the safety control device function ranges for a signal processing-free signal input and signal output; wherein the function library (F) comprises a second function group (FG2), which, after activation by the associated function activation codes (FACi) in a second basic configuration, makes available to the safety control device function ranges of a programmable logic controller; wherein the function library (F) comprises a third function group (FG3), which, after activation by the associated function activation codes (FACi) in a third basic configuration, makes available to the safety control device function ranges of a safety control device with safety-related control rules”, within the claimed invention as a whole, as recited in claim 1, and similarly recited in claim 10, without the usage of impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491